  Case 1:19-cv-00886-CFC Document 7 Filed 06/21/19 Page 1 of 1 PageID #: 262



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

                                    )
EARL M. WHEBY, JR., Individually and On
                                    )
Behalf of All Others Similarly Situated,
                                    )
                                    )
                 Plaintiff,         )              Case No. 1:19-cv-00886-RGA
                                    )
      v.                            )               CLASS ACTION
                                    )
SUNCOKE ENERGY, INC., MICHAEL G.    )               JURY TRIAL DEMANDED
RIPPEY, JOHN W. ROWE, ALVIN         )
BLEDSOE, PETER B. HAMILTON, SUSAN )
                                    )
R. LANDAHL, ROBERT A. PEISER, JAMES )
E. SWEETNAM, and SUNCOKE ENERGY     )
PARTNERS, L.P.,                     )
                                    )
                 Defendants.        )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Earl

M. Wheby, Jr. hereby voluntarily dismisses the above-captioned action (the “Action”) without

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified.

Dated: June 21, 2019                             RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                    Wilmington, DE 19801
Richard A. Maniskas                             Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                           Attorneys for Plaintiff
